Citation Nr: 1750263	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-03 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and Larry Lawrence, her son.




ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953.  On September 12, 2006, the Veteran died; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Appellant testified at a Board hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

In April 2015, the Board remanded for additional development which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Appellant's above-captioned claim, the RO obtained an addendum opinion from a VA examiner in July 2016.

After reviewing the Veteran's claim file, the Board instructed the VA examiner to discuss whether any asbestosis or respiratory disease was related the Veteran's service-connected chronic pleural inflammation which caused the Veteran's Alzheimer's disease or aggravated it beyond its natural progression.  While the July 2016 VA examiner opined that there was "no causal relationship between asbestosis or related respiratory disabilities related to asbestos exposure and Alzheimer's disease," she did not discuss the aggravation factor.  See July 2016 Medical Opinion DBQ, p. 2.  The Board notes that upon remand, an addendum opinion is needed for the VA examiner to specifically discuss whether the asbestosis or related respiratory disability aggravated the Veteran's Alzheimer's disease beyond its natural progression.  

Additionally, the July 2016 VA examiner was instructed to discuss the Veteran's death certificate, which listed "asbestosis" as a "significant condition contributing to death."  The July 2016 VA examiner opined that the medical record "revealed insufficient medical evidence to relate the Veteran's asbestosis and history [of] pneumonia to his death," but did not specifically mention the Veteran's death certificate.  See July 2016 Medical Opinion Disability Benefits Questionnaire (DBQ), p. 1.  The Board notes that upon remand, an addendum opinion is needed for the VA examiner to specifically discuss the Veteran's death certificate, and the relation why asbestosis is listed as a significant contribution to death. 

Finally, the July 2016 VA examiner opined that the Veteran's evidence of record supported a diagnosis of service related asbestos and pneumonia, which often contributed to pleural disease.  When asked whether the Veteran's chronic pleural inflammation; paroxysmal tachycardia; and posterior neck scar, residuals of sebaceous cyst contribute substantially or materially to cause the Veteran's death; combine to cause the Veteran's death; or aid or lend assistance to the production of the Veteran's death, the VA examiner stated that it was "possible" that the Veteran's history of asbestosis and/or residuals of pneumonia contributed to pleural inflammation that progressed to fibrosis.  See July 2016 Medical Opinion DBQ, p.1.  She opined that she could not establish without resorting to mere speculation on the relative contribution of the condition to the Veteran's death.  The Board notes that upon remand, an addendum opinion is needed for the VA examiner to discuss why a more definitive response is not possible or feasible.  In other words merely saying she cannot respond will not suffice.

Here, the July 2016 VA examiner did not provide sufficient rationale for the opinions rendered, and thus, the addendum opinion is conclusory.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

Based on the above, the Board finds that a remand is required in order to obtain an opinion from a VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who had conducted the July 2016 examination for the purpose of an addendum opinion.  If the examiner is not available, obtain an opinion from another appropriate pulmonologist or other appropriate specialist.

A copy of this remand and the entire claims file must be made available to and reviewed by the examiner, including the Veteran's service treatment and post-service treatment records.  The examiner should then offer opinions as to the following questions:

(a)  Did the Veteran's asbestosis or other respiratory disability related to asbestos exposure, and/or his service-connected chronic pleural inflammation aggravate his Alzheimer's disease beyond its natural progress?

(b)  Did the Veteran's asbestosis or other respiratory disability associated with asbestos exposure:
   (i) contribute substantially or materially to cause the 	Veteran's death;
   (ii) combine to cause his death; OR
(iii) aid or lend assistance to the production of his death? 

In making this determination, the examiner must specifically discuss the Veteran's death certificate, which lists "asbestosis" as a "significant condition contributing to death."

(c)  The examiner is also asked to expand on pleural inflammation progressing to fibrosis, and its contribution to the Veteran's death.

Again, all conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

2.  Once the above actions have been completed, the AOJ must re-adjudicate the Appellant's claim, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, any supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
      
The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




